internal_revenue_service number release date index number --------------------------- ------ ----------------------------------------------------------- ------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip br5 plr-104981-08 date date legend authority --------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------------------- state city ------------------------------ ---------------------------------------------- act ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ federal_agency --------------------------------------------------------------- ------------------------------------------------------------------------ corporation ---------------------------------------------------------------------- ------------------------------- year ------- dear ------------------ this responds to your request for rulings submitted by your authorized representatives on behalf of authority that authority qualifies as a political_subdivision of state for purposes of sec_103 of the internal_revenue_code code and corporation is plr-104981-08 an entity engaged in an essential_governmental_function and that as such an entity any income realized by corporation is excludable from gross_income under sec_115 facts and representations you make the following factual representations authority is a public body corporate and politic organized and existing under act of state the city council of city created authority in year for the general purposes of clearing re-planning and reconstructing areas of city in which unsanitary or unsafe housing existed in addition to the general purposes above authority provides safe and sanitary dwelling accommodations for city’s low-income residents more specifically authority provides the largest supply of low-income_housing in city authority has been actively involved in providing publicly- owned and operated housing since year authority derives its revenues from rents paid_by the tenants of its housing units and from rent subsidies and other_payments provided from federal_agency authority is governed by a seven-member board_of commissioners board each member of board is appointed by city’s mayor subject_to city council’s confirmation of the seven board members two are required to be tenants from authority’s housing developments these two board members serve two year terms while the other five members appointed to authority’s board serve four year terms there is no limit on the number of terms that a board member may serve the city council however may remove a board member for inefficiency neglect of duty or misconduct in office authority’s daily operations are conducted under the direction of its executive director the board which is responsible for authority’s policy and fiscal management appoints the executive director authority is required to have all of its funds audited at least once a year all audits together with a final balance_sheet operation statement and budget must be filed with federal_agency authority is also required at least once a year to provide city with a report of its activities for the prior year the state legislature has delegated to authority the power acting through the members of the board or other person or persons designated by authority to acquire by eminent_domain any real_property that authority deems necessary for its purposes after the adoption by authority of a resolution declaring that the acquisition of the real_property described in the resolution is necessary for authority’s purposes property already devoted to a public use may be acquired by authority through eminent_domain but real_property belonging to city or state may not be acquired by authority without their consent authority created corporation a nonprofit public benefit corporation pursuant to the general nonprofit corporation law of state pursuant to corporation’s articles of incorporation articles the corporation is managed by a board_of directors plr-104981-08 directors consisting of three to five members at any one time each director appointed to corporation’s board must also be a board member in good standing on authority’s board a director can serve on corporation’s board so long as they remain in good standing as a member of authority’s board upon ceasing to be a member of good standing on authority’s board such a person automatically ceases to be a director of corporation according to the articles corporation is generally organized to own and operate multi- family residential rental and related facilities land and equipment for the exclusive use and benefit of authority in order to carry out the aforementioned general purpose the corporation’s articles also state that the corporation may acquire purchase own construct lease hold sell assign pledge manage and otherwise deal with real and personal_property and borrow the necessary funds to pay the cost of financing refinancing acquiring constructing replacing establishing improving maintaining equipping and operating such real and personal_property during the continuance of its operations the articles empower corporation to distribute any of its assets to authority if for any reason authority declines to accept any such assets then the assets can only be distributed to state a political_subdivision of state or an entity exempt from federal_income_tax under sec_115 corporation’s articles provide for identical treatment of corporation’s assets in the event of corporation’s dissolution however the articles generally prohibit corporation’s income and earnings from inuring to any private person corporate or individual or to any other private interest law and analysis political_subdivision the code does not define the term political_subdivision sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner v 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign plr-104981-08 powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 consideration of these principles as they apply to the facts of this case leads us to conclude that authority is a political_subdivision of state for purposes of sec_1_103-1 authority was created pursuant to state legislation and is organized under state law each of the board’s seven commissioners is appointed by the mayor of city authority is required to have all of its funds audited at least once a year and it is also required at least once a year to provide city with a report of its activities for the prior year the state legislature has delegated to authority the power acting through the commissioners or other person or persons designated by authority to acquire by eminent_domain any real_property that authority deems necessary for its purposes after the adoption by authority of a resolution declaring that the acquisition of the real_property described in the resolution is necessary for authority’s purposes property already devoted to a public use may be acquired by authority through eminent_domain but real_property belonging to city or state may not be acquired by authority without their consent authority’s purpose of clearing re-planning and reconstructing areas in city where unsanitary or unsafe housing conditions exist and providing safe and sanitary dwelling accommodations for persons of low income throughout city is a wholly public purpose under state law authority is granted powers of eminent_domain to carry out authorized purposes other than certain procedural safeguards authority may initiate eminent_domain actions in its own name without limitation sec_115 - essential_governmental_function sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state under revrul_77_261 1977_2_cb_45 the income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or in the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying plr-104981-08 out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization corporation is organized to own and operate multi-family residential rental and related facilities land and equipment for the exclusive use and benefit of authority these functions carryout many of the functions of providing low-income_housing to residents of city that authority itself provides providing maintaining and operating low-income_housing units has been recognized as an essential government function thus corporation provides an essential government function corporation’s income and the assets accrue to the benefit of authority a political_subdivision of state corporation’s articles ensure that no part of corporation’s income and earnings shall inure to the benefit or profit of any private interest additionally corporation’s articles restrict that any current distributions of corporate assets be made to authority state any political_subdivision of state or any entity exempt from federal_income_tax under sec_115 the articles also mandate such distribution treatment in the event of corporation’s dissolution therefore the articles sufficiently provide that corporation’s gross_income accrues to a state or political_subdivision for purposes of sec_115 based on the information and representations submitted we hold that the corporation’s income is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 accordingly trust’s income is excludable from gross_income under sectiom115 of the code conclusion based on the information submitted and representations made we conclude that authority is a political_subdivision of state for purposes of sec_103 because authority has been delegated the right to exercise sovereign power is controlled by state and is motivated by a wholly public purpose and corporation’s income is excludable from gross_income under sec_115 because corporation’s income is derived from the plr-104981-08 exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ james a polfer chief branch cc
